De Grakk, J.
(dissenting). I cannot concur in the conclusion announced in the majority opinion. A municipality is not an insurer as to the condition of its sidewalks in relation to snow and ice. Under the facts in the instant case the controlling question is one of law and it is a question for the court to decide. The motion for a directed verdict on behalf of the defendant city at the conclusion of all the testimony should have been sustained. This statement is predicated on the- record before us. There is no evidence to establish either actual or constructive notice on the part of the city as to the defect which is alleged to have been the proximate cause of the injury. No actual notice or knowledge having been proved the cause must rest on constructive notice which necessarily involves the element of time. If it may be said that sufficient time did not elapse between the formation of the alleged defect on the walk in controversy and the date of the accident to place the defendant *983city on inquiry or to allow a reasonable opportunity to remedy tbe defect, then it may be said that tbe city is not bound by constructive notice, and therefore not liable. It is the dangerous or defective condition of the walk to which tbe constructive notice relates, and not a condition which affords no danger to a pedestrian on the sidewalk.
There is no dispute as to the facts bearing upon this proposition. The record shows one of those sudden transformations in weather or climatic conditions of which an Iowa court may well take judicial notice. A fairly warm autumn day - is suddenly changed into a freezing winter’s evening by an outburst of elemental fury. Our cities are officered and managed by human agencies which are subject to finite limitations. No court should hold a municipality liable for the failure in doing the impossible. The geography as well as the topography of the situation must be considered in connection with climatic conditions. The defendant city covers an area of nearly nine miles square. It has a population of 138,000 or more. Clearly our law does not contemplate that the defendant city shall maintain a street cleaning force which shall be equal to any emergency ready to march forth “terrible as an army with banners” to bring order out of chaos which the forces of nature have accomplished ■ in a day or a night. The accident in question occurred on one of the outlying streets of the city of Des Moines and this fact has a bearing on the doctrine of constructive notice.
Before entering upon a discussion of the legal principle involved, let us briefly note the facts upon which constructive notice in the case at bar must be bottomed.
Beginning with Monday D’ecember 13, 1920 it is shown that on the morning of said day it rained, which changed into a sleet about noon, and by nightfall mother earth was covered with a blanket of snow 5.8 inches deep. Any court should be willing to concede that 24 hours should elapse under such circumstances for the defendant city to attempt the Herculean task of clearing its streets and it should also be conceded that its first attempt should be confined to looking after the streets and main thoroughfares in the commercial and retail districts. There is an underlying reason for this other than the reason just stated. Under an ordinance of the defendant .city, residence property *984owners are obligated .to remove snow from tbe sidewalks contiguous to their premises and the city has a right to presume that the obligation thus imposed will be observed. The sidewalk upon which the accident in question happened was in front of a residence lot far remote from the heart of the defendant city.
What further happened in climatic conditions immediately after December 13th? The accident happened on Friday December 17th. Immediately following the fall of snow, above mentioned and the date of the accident there were frequent and radical changes of temperature. The snow depth decreased from 5.8 inches to 2.4 inches on Friday melting some on each intervening day. The temperature ranged from 46 or 14 degrees above freezing to 19 or 13 degrees below. On Thursday the day preceding the accident the thermometer indicated a maximum of 46 and a minimum of 26 which gives a mean temperature of 36. By reason of these rapid changes the snow melted, froze slightly and melted again. It will be observed also that the lot adjoining the sidewalk had a high bank and a great portion of the water resulting from the melting of the snow on the lot found its way to the sidewalk causing the slush on the sidewalk. Plaintiff fell on the afternoon of the 17th.
On the evening before tbe accident the sidewalk was slushy. “It was a condition then of slush” late in the afternoon. Plaintiff herself testified that she had no complaint of the street conditions in the vicinity of the accident except at the spot where th'e' accident happened. The material facts in this case have to do with the decisive thaw of Thursday and the equally decisive freeze on Friday. The effect of the travel, as is said in Beirness v. City of Missouri Valley, 162 Iowa 720, along the sidewalk had been to create ridges or uneven conditions raised by the imprint and pressure of feet in the snow followed by freezing which made the haiséd places more or less solid. In that case the accident happened on Wednesday about 8:30 o’clock A.-. M.. On the preceding Sunday and Monday there had been a fall of snow from two to five inches. Following the fall of snow there had been a thaw sufficient to remove some but not all of the snow from the walks. This court said, “We do not find in the evidence that which would permit us or war*985rant a jury in the conclusion that the particular icy condition at the place of the accident had existed for such time as charged the city with notice of it.”
These words are apt and appropriate under the quite similar facts in the instant case. No reasonable opportunity was afforded to the defendant city to deal with the alleged defect. Under the facts here 24 hours had not elapsed. Is a city to be held responsible on account of the changes in the weather? "Within a brief period we find rain, snow, moderate temperatures, ascending and descending temperatures, melting snow, water, slush and ice.
The natural effect of such conditions is quite apparent. Had the city permitted the snow to accumulate without removal for a long period of time a different rule would prevail. It must be borne in mind also that the lot abutting the sidewalk in question was high and that the snow on the lot melted and the waters flowed upon the walk. The topography must be kept in mind in fixing the liability of a city under, such circumstances and but a few days in the calendar of this case account for all the physical changes, none of which except the freezing of the melting snow and slush within 24 hours of the accident can in any legal sense be within the definition of proximate cause.
In Kortlang v. City of Mt. Vernon, 129 App. Div. 535 (114 N. Y. Supp. 252) it is pertinently said: “Whatever may have been the duty of the city in respect to old snow and ice which had accumulated, I do not think it was negligence upon the part of the city to allow the newly formed ice, created under such circumstances within three or four days of the accident, to remain.- * * * In the growth and development of cities like the defendant, the presence of vacant lots is absolutely essential; and in a hilly district, * * * it is sometimes impossible, until the lot has actually been built upon, to accomplish a satisfactory relationship between the level of the ground and the level of the street or sidewalk, unless, at considerable cost in each ease, the city compels the owner to rectify the grade, or he does so voluntarily himself.”
The case of Vonkey v. City of St. Louis, 219 Mo. 37 is also-in point on the facts and on the law. The accident occurred on Thursday. On the preceding Sunday there was a fall of 4 or *9865 inches of snow. The day before the accident it rained and the snow melted somewhat. Then came a freeze. The usual description that “the roughness in the snow and ice occasioned by the footprints of travelers” is found in this case. From a nonsuit plaintiff appealed. In affirming the decision of the trial court it is said: “Under the facts, the city was not liable, and for several reasons: (a) The city is not liable because the injury was occasioned by a sudden freeze the night before the injury at noon of the next day. No notice is brought home to the city, and one-half day’s time is not such as would permit the presumption of knowledge by the exercise of ordinary care. By the evidence it appears that whilst there was snow and slush on the sidewalk the day before the accident, yet it was safe for travel, and, if unsafe at the time of the accident, it was by reason of the sudden freeze of the night before, and not otherwise. * # * (b) The evidence shows a general condition to have existed in the city. Three or four days prior, there was a general snow 5 or 6 inches .deep. The day before, there ivas a rain rendering the sidewalks sloppy and slushy. The night before, there was a general freeze, rendering the sidewalks slippery in places, and slick and uneven (by reason of footprints) in other places. Under such conditions, there can be no liability upon the part of the city.”
Another case quite similar on the facts and the law is Harrington v. City of Buffalo, 121 N. Y. 147 (24 N. E. 186). It is said: “The evidence established the fact that for four days previous to the accident the weather had been warm, causing the snow and ice on the walk to thaw and become soft, wet and sloppy. On the night previous to the accident, the weather suddenly became colder, and the snow and slush in the street froze hard, forming ice, and leaving footprints made during the previous .sloppy weather plainly visible in the frozen deposit. In some places, the owners of property adjoining the walk had cleaned off the snow, but at the place of the accident, it had not for some weeks been entirely removed. Much of the snow falling during that time had passed off through the natural effect of the elements upon it, but the portion referred to was what remained of a much larger accumulation. The walk, as thus, shown, presented no unusual appearance for cities in our un*987certain and inclement climate, and caused no more objectionable obstacle to safe passage than frequently exists in cities and villages during the cold season. Whatever might have been its condition, so far as danger was to be apprehended, it arose solely from its frozen and 'slippery condition, and that, as we have seen, was caused by the freezing of the night before the accident. * * * It was essential to the maintenance of this action that some breach of duty on the part of the defendant should have been proved, occurring prior to the happening of the accident, which was the cause of the alleged injury. We are of the opinion that the case made did not establish the existence of this essential fact. The proof fails to show that there was any dangerous or unusual obstruction to travel arising from snow or ice in the street, or even if there was, that any such lapse of time had intervened between the period of its creation and the occurrence of the aeeident as afforded a presumption of knowledge in the municipality of its condition, or opportunity to remove the obstacle after notice was received. The duty resting upon municipal corporations to remove accumulations of ice and snow as it falls from time to time upon our streets is a qualified one, and becomes imperative • only when dangerous formations or obstacles have been created and notice of their existence has been received by the corporation.” See also Armstrong v. City of Monett, (Mo.) 228 S. W. 771 decided March 5, 1921. This case is on all fours with the case at bar.
The burden was on the plaintiff to prove that the injury was caused by some defect in the walk because of the defendant’s neglect, and it must be further established by a fair preponderance that the defendant had either actual or constructive notice of such defect and a reasonable opportunity to repair the same. Cooper v. City of Oelwein, 145 Iowa 181; Tobin v. City of Waterloo, 131 Iowa 75.
It is a general rule in all jurisdictions that a municipality must have reasonable time to perform a duty of this character imposed by law. Smith v. City of Chicago, 38 Fed. 388; Landolt v. City of Norwich, 37 Conn. 615; Blakeley v. City of Troy, 18 Hun (N. Y.) 167; Stanton v. City of Springfield, 94 Mass. 566; Bull v. City of Spokane 46 Wash. 237; Village of Leipsic v. *988Gerdeman, 68 Ohio 1; Hyer v. City of Janesville, 101 Wis. 371; Corey v. City of Ann Arbor, 124 Mich. 134.
It is only when snow or ice are permitted to remain upon a walk until by trampling’, freezing’ and thawing that the surface has become rough, uneven, and rigid that a person in’ the exercise of ordinary care cannot pass over without danger of slipping and falling that the liability of a city attaches. Dempsey v. City of Dubuque, 150 Iowa 260.
Bach case must be determined by the circumstances ,in each particular case. Kittredge v. City of Cincinnati, 2 Ohio N. P. (N. S.) 6. The surface of the walk in the case at bar is unmistakenly shown to have been created by weather conditions of two successive days, and on the second of which the accident occurred. It may also be said that much of the water on the walk was caused by melting snow from the lot abutting the place of the accident. The principle is well settled that a city is not liable where the injury was a concurrent result of two causes, for one of which the city is responsible, and for the other it is not responsible, unless the injury would not have been sustained but for the cause for which the city is responsible. See White’s Negligence of Municipal. Corporations,- Section 517.
The primary reason, however, for nonliability in the instant case is the absence of proof of any actual notice, and the facts and circumstances do not justify the application of the doctrine of constructive notice. The defendant’s motion for directed verdict should have been sustained. I would reverse.